
	
		II
		109th CONGRESS
		2d Session
		S. 3795
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Smith (for himself,
			 Mr. Rockefeller,
			 Mr. Isakson, Mr. DeWine, Mr.
			 Burr, Mr. Bingaman,
			 Ms. Stabenow, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a two-year moratorium on certain Medicare physician payment
		  reductions for imaging services.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Medicare Imaging Act of
			 2006.
		2.Two-year
			 moratorium on certain Medicare physician payment reductions for imaging
			 services
			(a)MoratoriumSubsections
			 (b)(4)(A) and (c)(2)(B)(v)(II) of section 1848 of the Social Security Act (42
			 U.S.C. 1395w–4), as added by section 5102(b) of the Deficit Reduction Act of
			 2005, are each amended by striking 2007 and inserting
			 2009.
			(b)GAO study and
			 report on imaging services furnished under the Medicare program
				(1)StudyThe
			 Comptroller General of the United States shall conduct a comprehensive study on
			 imaging services furnished under the Medicare program.
				(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress and the Secretary of Health and Human Services
			 a report on the findings and conclusions of the study conducted under paragraph
			 (1) together with recommendations for such legislation and administrative
			 actions as the Comptroller General considers appropriate.
				
